DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Reynolds does not teach limitation of “guide rail assembly”:
The telescoping assembly of Reynolds comprises a guide rail, as recited in the Office Action mailed 03/23/2022. The guide rail of Reynolds is telescoping arm segments 123 and 125 in Figure 25 and tracks 49 and 50 in Figure 4. The drip tray 122 is conveyed along 123 (see the movement of 122 in Figures 25-27). A retractable assembly is structurally no different than a sliding assembly, as is currently claimed in claim 1. During the retraction movement, the telescoping arm segments are sliding into another part. The movement of telescoping is known in the art to be a sliding movement. For example, the Wikipedia page of Telescoping (mechanics) as attached describes telescoping as “the movement of one part sliding out from another”. While the sliding movement is occurring, the arms should slide along a guide rail, which in the case of telescoping is the part which the arms are sliding into.  
Regarding the argument that Reynolds does not teach limitation of “at least two adjacently arranged movable screen devices”:
The second underlined limitation or any limitation describing the at least two adjacently arranged movable screen devices does not indicate or require that the two adjacently arranged movable screen devices are located on the worktable simultaneously. Merriam-Webster defines adjacent as “not distant”, or “immediately preceding or following”. Based on the definition of adjacent, the word does not require that the movable screens be within the same plane, as the present invention shows in Figures 1-4. Adjacent could also mean the movable screen devices are one on top of the other, where one screen precedes another, as in shown in Figures 24-29 of Reynolds. One way the Applicant may structurally differentiate between Reynolds and the present invention is to claim that the at least two adjacent movable screen devices are arranged on and move within the same plane.
Regarding the argument that Reynolds teaches a different way of changing the screen device:
As discussed in the Office Action mailed 03/23/2022, while Reynolds teaches a different way of changing the screen device, the limitation of claim 1 of the present invention as currently claimed does not provide a structural difference from the sliding assembly of Reynolds. To further clarify with an example: the limitation of “an extruder that comprises freezing a mixture wherein the freezing results in the solidification of the mixture into a material” could be used to describe an ice cream making machine or a bioprinter. While the two apparatuses have different objectives and different ways within the apparatus in which the objectives are achieved, the example limitation presented above does not provide any structural limitation that differentiates between the two apparatuses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743